                                                                  67retq
Case: 1:10-cv-04603 Document #: 817 Filed: 02/20/19 Page 1 of 2 PageID #:14996




                  0*




                                                     GLERK U.S. D|STR|CT COURT
                             Document #:b817 Filed: 02/20/19 Page 2 of 2 PageID #:14997
                        D-76a3
y"ueAl ShCase:
           tvL"1:10-cv-04603
                 "Y                                   L1l llc uJv
                                                  oTr Lvvlu
                                                  u
                                                              a2n


     ,frot                                        14 FEB 2019
P,0
'     .-l-
Ce-rV I tr4    i,:ili,*a                         rra, +t
                                                 i !u{L



                   L}?D        t    _::
                                   Ss f uure*lt- Mck,'r L"Y Dirk soN
                                      1/ u;f"il )tat"s c"L"t h
                                                                 c r't e                                                       5

                                      ?{ q 5o .,tk D ur,fb * a .Sfr..1-
                                   S                ehi ca lo,ILLtuo{s 6060+

                                   Er;tE{:r+.s.?r}".38   lacrr;35   'i,ll1'gllll''",llitltlltlttttt,ll'r,pllll,rlrllllirllrilplrlgg
